       Case 3:20-cr-02694-CAB Document 33 Filed 12/16/20 PageID.42 Page 1 of 1




1
2
3
4
                             UNITED STATES DISTRICT COURT
5
                          SOUTHERN DISTRICT OF CALIFORNIA
6
7     UNITED STATES OF AMERICA,                  Case No. 20-CR-2694 CAB
8                        Plaintiff,              ORDER AND JUDGMMENT
                                                 DISMISSING INFORMATION
9           v.                                   WITHOUT PREJUDICE
10    CARMEN GODINA,
11                       Defendant.
12
13         Based on the motion of the United States to dismiss this case without prejudice, and
14   in the interests of justice, IT IS HEREBY ORDERED that the Information in the above-
15   entitled action be dismissed without prejudice.
16
           IT IS FURTHER ORDERED the bond set for the defendant is exonerated and should
17
     Pretrial Services hold a passport or any travel documents, those documents are to be
18
     released.
19
           SO ORDERED.
20
21
     Dated: December 16, 2020
22                                                _____________________ ________
                                                  Honorable Cathy Ann Bencivengo
23
                                                  UNITED STATES DISTRICT JUDGE
24
25
26
27
28
